DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) were submitted on 05/27/2020, 02/12/2021 and 02/04/22. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1 objected to because of the following informalities:  Claim 1 appears to be incomplete as after selecting the target phrases/sentences there is no actual transmitting or displaying of the selected target phrases/sentences. However, in Claim 9 the applicant discloses transmitting the target phrases/sentences for display.  Appropriate correction is required.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuyama et al., (US 2005/0267734 A1) (hereinafter Masuyama).

Regarding claim 1: Masuyama discloses a computer-implemented method for translating a source phrase in a first language into a second language, the method executable by a computer device, the computer device configured to access; Masuyama discloses utilizing a computer to perform a translation program that translate a first sentence into a second sentence (Masuyama ¶0016, 0033 and 0122, in ¶0016 Masuyama discloses “…This translation support program makes a computer perform the processes of inputting a sentence to be translated, being a first language sentence in a first language, and retrieving similar translation examples similar to the sentence to be translated from a translation example storage section that stores translation examples each including a combination of a first language sentence in the first language and a second language sentence in a second language translated from the first language sentence in the first language with the sentence to be translated as a search key.”);
an index, the index comprising a set of source sentences in the first language, and a set of target sentences in the second language, each of the target sentence included within the set of target sentences corresponding to a translation of a given source sentence within the set of source sentences; Masuyama discloses a database (index) comprised of a plurality of original/first (source) sentences in a first language combined with a plurality of second/translated (target) sentences in a second (target) language based on the original (source) sentence (Masuyama ¶0016, 0035, 0043 and 0055, in ¶0035 Masuyama discloses “A plurality of translation examples each of which consists of a combination of a translation example original sentence and a translation example translation sentence translated from the translation example original sentence are registered in the translation example database.”);
the method comprising: acquiring the source phrase; Masuyama discloses inputting (acquiring) a first (source) sentence consisting of words or phrases for processing (Masuyama ¶0016 and 0031, in ¶0016 Masuyama discloses “…This translation support program makes a computer perform the processes of inputting a sentence to be translated, being a first language sentence in a first language, and retrieving similar translation examples similar to the sentence to be translated from a translation example storage section that stores translation examples each including a combination of a first language sentence in the first language and a second language sentence in a second language translated from the first language sentence in the first language with the sentence to be translated as a search key.”);
generating by a translation algorithm, one or more target phrases, each of the one or more target phrases having a different semantic meaning within the second language; Masuyama discloses translation of the words or phrases derived from the original sentence into target (translated) words or phrases from the second (translated) sentence having different meanings based on comparing the words or phrases found in a translation word list extracted from the bilingual dictionary (Masuyama ¶0037, 0104 and Fig. 9, in ¶0037 Masuyama discloses “The word association section 31 divides a translation example original sentence and a translation example translation sentence included in each of the extracted similar translation examples 12a, 12b, 12c, etc. into words or phrases. Then the word association section 31 searches the bilingual dictionary 4, extracts translation words or translation phrases corresponding to the words or phrases into which the translation example original sentence is divided, and creates a translation word list according to the words or phrases included in the translation example original sentence. The word association section 31 compares the words or phrases included in the translation example translation sentence with the translation word list and finds translation words or translation phrases similar to words or phrases included in the translation example translation sentence”, and in ¶0104 Masuyama further discloses “By performing the above steps, a translation word list 420 for nodes in the original sentence included in the input sentence 400 is created. In this example, the translation word "this" is retrieved for the first node "KORE" in the original sentence and the translation words "book,""copy," and "title" are retrieved for the third node "HON" in the original sentence. In this case, top priority is given to the translation words "this" and "book.");
retrieving, from the index, a respective target sentence for each of the one or more target phrases, the respective target sentence comprising one of the one or more target phrases; Masuyama discloses retrieving, from the database, a translation example consisting of the second (target) sentence with corresponding words or phrases based on the translation of the input/first sentence (Masuyama ¶0016, 0031, 0043, 0054, Fig. 4 and Fig. 6, in ¶0031 Masuyama discloses “This invention supports translation by retrieving a translation example similar to a sentence in a first  language to be translated (input sentence) from a translation example database, displaying a first language sentence (translation example original sentence) and a second language sentence ( translation example translation sentence) included in the retrieved translation example together with the input sentence, highlighting corresponding words or phrases in these sentences, and making it easy to grasp the correspondence between the words or the phrases.”);
selecting each of the one or more target phrase and the respective target sentences for display; Masuyama discloses the similarity degree calculation method selection section selecting the plurality of similar translation examples consisting of the second (target) sentence with corresponding words or phrases based on the translation of the input/first sentence. This result is then displayed on the computer monitor (Masuyama ¶0016 and 0052-0054, in ¶0053 Masuyama discloses “…The plurality of similar translation examples are rearranged according to the calculated similarity degrees so that they will be arranged in descending order of similarity degree. The similarity degrees used for rearranging the plurality of
similar translation examples are selected by the similarity degree calculation method selection section 120”, and in ¶0054 Masuyama further discloses “The search result display section 140 displays combinations of three sentences, that is to say, of a translation example original sentence and a translation example translation sentence included in a similar translation example and the input sentence 11 on the monitor 107 in the order in which the plurality of similar translation examples are arranged after being rearranged by the ranking section 130. At this time corresponding words or phrases in the input
sentence 11, the translation example original sentence, and the translation example translation sentence are highlighted by a word association section 141 and a highlight control section.”).
Regarding Claim 2: Masuyama further discloses the method of claim 1, further comprising: retrieving, from the index, one or more source sentences in the first language, each of the one or more source sentences corresponding to the translation of each respective target sentences (Masuyama ¶0031 and Fig. 4); and selecting, the one or more source sentences for display (Masuyama ¶0053).
Regarding Claim 3: Masuyama further discloses the method of claim 1, wherein the one or more target phrases comprises a first target phrase (Masuyama Fig. 4 and ¶0066); the plurality of target sentences comprises a first sentence and a second sentence that includes the first target phrase (Masuyama Fig. 4, Fig. 6, and ¶0066); and wherein the retrieving the one or more target sentences comprises retrieving one of the first sentence and the second sentence (Masuyama Fig. 4 and ¶0060).
Regarding Claim 4: Masuyama further discloses the method of claim 3, wherein the retrieving one of the first sentence and the second sentence comprises: ranking, the first sentence and the second sentence (Masuyama ¶0078 and Fig. 6); retrieving a highest ranked one of the first sentence and the second sentence as one of the one or more target sentences (Masuyama ¶0078).
Regarding Claim 9: Masuyama further discloses the method of claim 1, wherein the computer device is a server coupled to a client device via a communication network (Masuyama ¶0119); the acquiring the source phrase comprises receiving the source phrase from the client device (¶0016); and wherein the selecting the one or more target sentences and the one or more target phrases for display comprises (Masuyama ¶0053); transmitting the one or more target sentences and the one or more target phrases to the client device for display (Masuyama ¶0054).


Regarding claim 10: Masuyama discloses a computer device for translating a source phrase in a first language into a second language, the computer device being configured to access; Masuyama discloses utilizing a computer to perform a translation program that translate a first sentence into a second sentence (Masuyama ¶0016, 0033 and 0122, in ¶0016 Masuyama discloses “…This translation support program makes a computer perform the processes of inputting a sentence to be translated, being a first language sentence in a first language, and retrieving similar translation examples similar to the sentence to be translated from a translation example storage section that stores translation examples each including a combination of a first language sentence in the first language and a second language sentence in a second language translated from the first language sentence in the first language with the sentence to be translated as a search key.”);
an index, the index comprising a set of source sentences in the first language, and a set of target sentences in the second language, each of the target sentence included within the set of target sentences corresponding to a translation of a given source sentence within the set of source sentences; Masuyama discloses a database (index) comprised of a plurality of original/first (source) sentences in a first language combined with a plurality of second/translated (target) sentences in a second (target) language based on the original (source) sentence (Masuyama ¶0016, 0035, 0043 and 0055, in ¶0035 Masuyama discloses “A plurality of translation examples each of which consists of a combination of a translation example original sentence and a translation example translation sentence translated from the translation example original sentence are registered in the translation example database.”);
the computer device comprising a processor configured to; Masuyama discloses a computer with a Central Processing Unit (CPU) hardware configuration to perform the processing function for the translation support apparatus (Masuyama ¶0046-0049);
acquire the source phrase; Masuyama discloses inputting (acquiring) a first (source) sentence consisting of words or phrases for processing (Masuyama ¶0016 and 0031, in ¶0016 Masuyama discloses “…This translation support program makes a computer perform the processes of inputting a sentence to be translated, being a first language sentence in a first language, and retrieving similar translation examples similar to the sentence to be translated from a translation example storage section that stores translation examples each including a combination of a first language sentence in the first language and a second language sentence in a second language translated from the first language sentence in the first language with the sentence to be translated as a search key.”);
generate by a translation algorithm, one or more target phrases, each of the one or more target phrases having a different semantic meaning within the second language; Masuyama discloses translation of the words or phrases derived from the original sentence into target (translated) words or phrases from the second (translated) sentence having different meanings based on comparing the words or phrases found in a translation word list extracted from the bilingual dictionary (Masuyama ¶0037, 0104 and Fig. 9, in ¶0037 Masuyama discloses “The word association section 31 divides a translation example original sentence and a translation example translation sentence included in each of the extracted similar translation examples 12a, 12b, 12c, etc. into words or phrases. Then the word association section 31 searches the bilingual dictionary 4, extracts translation words or translation phrases corresponding to the words or phrases into which the translation example original sentence is divided, and creates a translation word list according to the words or phrases included in the translation example original sentence. The word association section 31 compares the words or phrases included in the translation example translation sentence with the translation word list and finds translation words or translation phrases similar to words or phrases included in the translation example translation sentence”, and in ¶0104 Masuyama further discloses “By performing the above steps, a translation word list 420 for nodes in the original sentence included in the input sentence 400 is created. In this example, the translation word "this" is retrieved for the first node "KORE" in the original sentence and the translation words "book""copy," and "title" are retrieved for the third node "HON" in the original sentence. In this case, top priority is given to the translation words "this" and "book."”);
retrieve, from the index, a respective target sentence for each of the one or more target phrases, the respective target sentence comprising one of the one or more target phrases; Masuyama discloses retrieving, from the database, a translation example consisting of the second (target) sentence with corresponding words or phrases based on the translation of the input/first sentence (Masuyama ¶0016, 0031, 0043, 0054, Fig. 4 and Fig. 6, in ¶0031 Masuyama discloses “This invention supports translation by retrieving a translation example similar to a sentence in a first  language to be translated (input sentence) from a translation example database, displaying a first language sentence (translation example original sentence) and a second language sentence ( translation example translation sentence) included in the retrieved translation example together with the input sentence, highlighting corresponding words or phrases in these sentences, and making it easy to grasp the correspondence between the words or the phrases.”);
select each of the one or more target phrase and the respective target sentences for display; Masuyama discloses the similarity degree calculation method selection section selecting the plurality of similar translation examples consisting of the second (target) sentence with corresponding words or phrases based on the translation of the input/first sentence. This result is then displayed on the computer monitor (Masuyama ¶0016 and 0052-0054, in ¶0053 Masuyama discloses “…The plurality of similar translation examples are rearranged according to the calculated similarity degrees so that they will be arranged in descending order of similarity degree. The similarity degrees used for rearranging the plurality of similar translation examples are selected by the similarity degree calculation method selection section 120”, and in ¶0054 Masuyama further discloses “The search result display section 140 displays combinations of three sentences, that is to say, of a translation example original sentence and a translation example translation sentence included in a similar translation example and the input sentence 11 on the monitor  107 in the order in which the plurality of similar translation examples are arranged after being rearranged by the ranking section 130. At this time corresponding words or phrases in the input sentence 11, the translation example original sentence, and the translation example translation sentence are highlighted by a word association section 141 and a highlight control section.”).
Regarding Claim 11: Masuyama further discloses the computer device of claim 10, the processor being further configured to: retrieve, from the index, one or more source sentences in the first language, each of the one or more source sentences corresponding to the translation of each respective target sentences (Masuyama ¶0031 and Fig. 4); and select, the one or more source sentences for display (Masuyama ¶0053).
Regarding Claim 12: Masuyama further discloses the computer device of claim 10, wherein the one or more target phrases comprises a first target phrase (Masuyama Fig. 4 and ¶0066); the plurality of target sentences comprises a first sentence and a second sentence that includes the first target phrase (Masuyama Fig. 4, Fig. 6, and ¶0066); and wherein to retrieve the one or more target sentences, the processor is configured to retrieve one of the first sentence and the second sentence (Masuyama Fig. 4 and ¶0060).
Regarding Claim 13: Masuyama further discloses the computer device of claim 12, wherein to retrieve the one of the first sentence and the second sentence, the processor is configured to: rank, the first sentence and the second sentence (Masuyama ¶0078 and Fig. 6); and retrieve a highest ranked one of the first sentence and the second sentence as one of the one or more target sentences (Masuyama ¶0078).
Regarding Claim 18: Masuyama further discloses computer device of claim 10, wherein: the computer device is a server coupled to a client device via a communication network (Masuyama ¶0119); to acquire the source phrase the processor is configured to receive the source phrase from the client device (¶0016); and wherein to select the one or more target sentences and the one or more target phrases for display, the
processor is configured to (Masuyama ¶0053); transmit the one or more target sentences and the one or more target phrases to the client device for display (Masuyama ¶0054).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al., (US 2005/0267734 A1) (hereinafter Masuyama) in view of Onishi et al., (US 6,154,720) (hereinafter Onishi).  

Regarding Claim 5: Masuyama discloses the method of claim 4. However, Masuyama fails to explicitly disclose the claimed, wherein the ranking the first sentence and the second sentence comprises:
determining a first set of features associated with the first sentence, the first set of features being representative of a pertinence of the first sentence;
determining a second set of features associated with the second sentence, the second set of features being representative of the pertinence of the second sentence;
ranking the first sentence and the second sentence based on the first set of features and the second set of features.
However, in an analogous art, Onishi discloses: determining a first set of features associated with the first sentence, the first set of features being representative of a pertinence of the first sentence; Onishi discloses searching (previously determined and stored) semantic features of the conversational sentence examples registered in the bilingual databased in order to select, from a plurality of conversational sentence examples which includes first and second sentences, the conversational sentence example with the highest degree of semantic coincidence (Onishi col 4, lines 5-10; col 19, lines 22-49);
determining a second set of features associated with the second sentence, the second set of features being representative of the pertinence of the second sentence; Onishi discloses searching (previously determined and stored) semantic features of the conversational sentence examples registered in the bilingual databased in order to select, from a plurality of conversational sentence examples which includes first and second sentences, the conversational sentence example with the highest degree of semantic coincidence (Onishi col 4, lines 5-10; col 19, lines 22-49);
ranking the first sentence and the second sentence based on the first set of features and the second set of features; Onishi discloses ordering (ranking) the first and second sentences based on having a larger number of semantic features that coincidence with the semantic features of the input conversational sentence (Onishi col 4, lines 25-28; col 19, lines 40-49).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Onishi in the method of Masuyama, because this would allow the computer to add and assess a plurality of semantic features for the first and second sentences by utilizing the willed and contextual semantic feature dictionaries to more accurately obtain a conversational (translated) sentence from the database that is closer to the meaning that user intended (Onishi col 4, lines 35-49; col 24, lines 6-15). 

Regarding Claim 14: Masuyama discloses the computer device of claim 13. However, Masuyama fails to explicitly disclose the claimed, wherein to rank the first sentence and the second sentence, the
processor is configured to:
determine a first set of features associated with the first sentence, the first set of features being representative of a pertinence of the first sentence;
determine a second set of features associated with the second sentence, the second set of features being representative of the pertinence of the second sentence;
rank the first sentence and the second sentence based on the first set of features and the second set of features.
However, in an analogous art, Onishi discloses: determine a first set of features associated with the first sentence, the first set of features being representative of a pertinence of the first sentence; Onishi discloses searching (previously determined and stored) semantic features of the conversational sentence examples registered in the bilingual databased in order to select, from a plurality of conversational sentence examples which includes first and second sentences, the conversational sentence example with the highest degree of semantic coincidence (Onishi col 4, lines 5-10; col 19, lines 22-49);
determine a second set of features associated with the second sentence, the second set of features being representative of the pertinence of the second sentence; Onishi discloses searching (previously determined and stored) semantic features of the conversational sentence examples registered in the bilingual databased in order to select, from a plurality of conversational sentence examples which includes first and second sentences, the conversational sentence example with the highest degree of semantic coincidence (Onishi col 4, lines 5-10; col 19, lines 22-49);
rank the first sentence and the second sentence based on the first set of features and the second set of features; Onishi discloses ordering (ranking) the first and second sentences based on having a larger number of semantic features that coincidence with the semantic features of the input conversational sentence (Onishi col 4, lines 25-28; col 19, lines 40-49).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Onishi in the computer device of Masuyama, because this would allow the computer to add and assess a plurality of semantic features for the first and second sentences by utilizing the willed and contextual semantic feature dictionaries to more accurately obtain a conversational (translated) sentence from the database that is closer to the meaning that user intended (Onishi col 4, lines 35-49; col 24, lines 6-15). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al., (US 2005/0267734 A1) (hereinafter Masuyama) in view of Hayashi et al., (US 2019/0065485 Al) (hereinafter Hayashi), in further view of Lasser (US 2017/0351661 Al).
Regarding Claim 7: Masuyama discloses the method of claim 1. However, Masuyama fails to explicitly disclose the claimed, wherein the index further comprises an indication of a source for each of the plurality of target sentences, the source being one of: a book; a website; and a video.
However, in an analogous art, Hayashi discloses:
wherein the index further comprises an indication of a source for each of the plurality of target sentences, the source being one of: Hayashi discloses providing the website link (source) associated to the first and second/target/translated words and phrases in the bilingual database (Hayashi Fig. 5 and ¶0042, lines 1-4);
a website; Hayashi discloses providing the website link as an input source (Hayashi Fig. 5 and ¶0042, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Hayashi in the method of Masuyama, because this would allow the source words and phrases to be mapped to a specific website source link or Uniform Resource Locator (URL) then stored in the bilingual database for future requests (Hayashi ¶0042, lines 1-4). 
Masuyama, in view of Hayashi, discloses wherein the index further comprises an indication of a source for each of the plurality of target sentences, the source being one of: a website.  However, Masuyama, in view of Hayashi, fails to explicitly disclose the claimed, a book; a video.
However, in an analogous art, Lasser discloses:
a book; Lasser discloses the use of a book as the input source text to be translated (Lasser ¶0244, lines 1-5);
a video; Lasser discloses the use of subtitles from a video as the input source text to be translated (Lasser ¶0243, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Lasser in the method of Masuyama, in view of Hayashi, because this would allow the use of a book and/or text via subtitles from a video as suitable sources of text to be translated (Lasser ¶0244, lines 1-5). 

Regarding Claim 16: Masuyama discloses the computer device of claim 10. However, Masuyama fails to explicitly disclose the claimed, wherein the index further comprises an indication of a source for each of the plurality of target sentences, the source being one of: a book; a website; and a video.
However, in an analogous art, Hayashi discloses:
wherein the index further comprises an indication of a source for each of the plurality of target sentences, the source being one of: Hayashi discloses providing the website link (source) associated to the first and second/target/translated words and phrases in the bilingual database (Hayashi Fig. 5 and ¶0042, lines 1-4);
a website; Hayashi discloses providing the website link as an input source (Hayashi Fig. 5 and ¶0042, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Hayashi in the computer device of Masuyama, because this would allow the source words and phrases to be mapped to a specific website source link or Uniform Resource Locator (URL) then stored in the bilingual database for future requests (Hayashi ¶0042, lines 1-4). 
Masuyama, in view of Hayashi, discloses wherein the index further comprises an indication of a source for each of the plurality of target sentences, the source being one of: a website.  However, Masuyama, in view of Hayashi, fails to explicitly disclose the claimed, a book; a video.
However, in an analogous art, Lasser discloses:
a book; Lasser discloses the use of a book as the input source text to be translated (Lasser ¶0244, lines 1-5);
a video; Lasser discloses the use of subtitles from a video as the input source text to be translated (Lasser ¶0243, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Lasser in the computer device of Masuyama in view of Hayashi, because this would allow the use of a book and/or text via subtitles from a video as suitable sources of text to be translated (Lasser ¶0244, lines 1-5). 

Allowable Subject Matter

Claims 6, 8, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Uchimoto et al. (US 2007/0129935 Al) discloses an apparatus and method for inputting (acquiring) words of source language, extracting translation pairs, selecting word/phrases associated to the keywords of the source language, storing/retrieving the corresponding words from correspondence table, generating candidates for English (second language) text sentences to be outputted, evaluating candidates based on similarity to source phrase/words and selecting/outputting a candidate English text sentence. 
Gastaldo et al. (US 6,473,729 Bl) discloses a system and method for providing translation of input text from a natural source language to a natural target language by creating a database that includes a plurality of text fragments/word phrases and sentences pairs from documents written in the source and target languages, finding the desired phrases and adding them to the index. Thereafter, conducting translation by inputting the text to be translated into system, extracting and selecting one of the desired phrases, querying the phrase/sentence index of the database for matching complete sentences, displaying the sorted set of the paired complete sentences and selecting the desired sentence from the display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658